212 Ga. 804 (1957)
96 S.E.2d 361
PERKINS et al.
v.
HATTIESBURG BRICK WORK et al.
19538.
Supreme Court of Georgia.
Submitted November 16, 1956.
Decided January 14, 1957.
Gambrell, Harlan, Russell, Moye & Richardson, Charles A. Moye, Jr., John W. Chambers, for plaintiffs in error.
A. Mims Wilkinson, Grigsby H. Wotton, A. A. Baumstark, Robert W. Heidelberg, Jr., contra.
DUCKWORTH, Chief Justice.
The exception is to a judgment denying an amended motion for a new trial where, in a suit on a Mississippi judgment, the petitioner obtained a judgment for the amount of the judgment sued upon. The amendment to the motion for a new trial asserts that a Mississippi statute, which provided for service on non-residents offends the 14th Amendment and is void. Based solely upon this portion of the amended motion for new trial, it is contended that the Supreme Court has jurisdiction. Held:
For two solid reasons this court is without jurisdiction, to wit: (1) The Constitution gives the Supreme Court jurisdiction of cases involving the constitutionality of a law of the State of Georgia or the United States. Code (Ann.) § 2-3704. This does not include a law of another State. It does not include an ordinance of a municipality of this State. Dade County v. State, 203 Ga. 280 (46 S.E.2d 345); Moore v. City of Tifton, 207 Ga. 443 (62 S.E.2d 182); Shipman v. Johnson, 210 Ga. 174 (78 S.E.2d 515); Beard v. City of Atlanta, 211 Ga. 25 (83 S.E.2d 594). There is no construction but simply an application of the Constitution, and the Court of Appeals has jurisdiction of such question. Robinson v. State, 209 Ga. 48 (70 S.E.2d 514); McGill v. State, 209 Ga. 282 (71 S.E.2d 548); Jones v. Chandler, 209 Ga. 498 (74 S.E.2d 4). (2) The constitutionality of no law can be drawn in question for the first time in a motion for new trial when the question was not raised in the pleadings, by objection to the evidence, or in some other appropriate way pending the trial.
Transferred to the Court of Appeals. All the Justices concur.